ITEMID: 001-99556
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: HATZIGEORGIOU AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicants, all Cypriot nationals of Greek-Cypriot origin, are named as:
1. Mr Zacharias Hatzigeorgiou, born in 1962;
2. Mrs Maria Hatzigeorgiou, born in 1936, is the mother of the other applicants and administrator of the property of her missing husband (see below);
3. Mrs Elena Ioannou-Hatzigeorgiou, born in 1958;
4. Mr Sotiris Hatzigeorgiou, born in 1964;
5. Mr Andreas Hatzigeorgiou, born in 1966;
6. Ms Sofia Hatzigeorgiou, born in 1973.
The application was stated to be brought by the applicants, in their own capacity and on behalf of Loizos Hatzigeorgiou-Poirazis, their husband and father respectively, and Georgios Loizou Hatzigeorgiou, their son and brother respectively, who have been missing since August 1974. The applicants are the heirs to the property of Loizos Hatzigeorgiou-Poirazis. Applicants nos. 1, 2, 3, 5 and 6 are living in Nicosia and applicant no. 4 is living in Paphos.
They were represented before the Court by Mr A. Demetriades, a lawyer practising in Nicosia. The Turkish Government (“the Government”) were represented by their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
All the applicants and the missing persons were born in the village of Strogillos in the District of Famagusta which had inhabitants of both Greek- Cypriot and Turkish-Cypriot origin. The applicants stated that until 14 August 1974 they were all living together in the village.
After the intervention by the Turkish armed forces in July 1974 the applicants alleged that they remained in their village following reassurances by fellow Turkish-Cypriot villagers and the head of the latter's community in the village that they would protect them. Subsequently, on 14 August 1974 the Turkish armed forces took over the village and arrested the applicants. The applicants claimed that on 15 August 1974 Loizos Hatzigeorgiou-Poirazis, who was 43 years old at the time and Georgos Loizou Hatzigeorgiou, 18 at the time, were taken by the Turkish armed forces and/or Turkish Cypriots under their command along with other men of Greek-Cypriot origin in the village and that they were told that the villagers had been taken to Sinda for interrogation. The applicants stated that they were detained in a house, with other women and children, with armed guards outside and that they were not allowed to go home, or to take care of their animals on the farm or their property. Then they were put onto trucks and taken through various villages, subjected en route to abuse by mobs who were spitting, shouting abuse and throwing objects at them. On 26 August 1984 the applicants stated that they were forced to abandon their home, property and village and flee to southern Cyprus.
Since 15 August 1974 the applicants have never seen their husband/father and son/brother again and they claimed that Turkey refused to give any information about their whereabouts.
These men were listed as missing persons, the information being given to the Cypriot authorities, the Red Cross and the United Nations. In 1981, the United Nations Committee on Missing Person (“CMP”) was set up to look into cases of persons reported missing in the intercommunal fighting as well as the events of July 1974 and afterwards (for further details on the CMP, see Varnava and Others v. Turkey [GC], nos. 16064/90, 16065/90, 16066/90, 16068/90, 16069/90, 16070/90, 16071/90, 16072/90 and 16073/90, §§ 85-88, ECHR 2009...).
The Government stated, inter alia, that it had no knowledge of the missing persons and that the applicants had failed to initiate any inquiry about their missing relatives.
